In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                              No. 14-340V
                                          (Not to be Published)

*************************
CRYSTAL LA VECK and MARK              *
OSTERHOUDT, Parents of B.O., a minor, *
                                      *
                Petitioners,          *                                   Filed: September 11, 2015
                                      *
          v.                          *                                   Decision by Proffer; Damages
                                      *                                   Measles-Mumps-Rubella (“MMR”)
SECRETARY OF HEALTH                   *                                   Vaccination; Idiopathic
AND HUMAN SERVICES,                   *                                   Thrombocytopenic Purpura (“ITP”)
                                      *
                Respondent.           *
                                      *
*************************

Ronald C. Homer, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for Petitioner.

Sarah C. Duncan, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                                  DECISION AWARDING DAMAGES1

       On April 23, 2014, Crystal La Veck and Mark Osterhoudt, as parents of their minor child
B.O., field a petition seeking compensation under the National Vaccine Injury Compensation
Program.2 Petitioners alleges that O.B. suffered from idiopathic thrombocytopenic purpura
(“ITP”) as a result of receiving the measles-mumps-rubella (“MMR”) vaccination on June 14,
2011.




1
  Because this decision contains a reasoned explanation for my actions in this case, I will post it on the United States
Court of Federal Claims website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (Dec. 17, 2002) (current version at 44 U.S.C. § 3501 (2014)). As provided by 42 U.S.C. § 300aa-
12(d)(4)(B), however, the parties may object to the published decision’s inclusion of certain kinds of confidential
information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within which to request redaction
“of any information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is
privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute
a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole decision will be available to
the public. Id.
2
 The National Vaccine Injury Compensation Program comprises Part 2 of the National Childhood Vaccine Injury Act
of 1986, Pub. L. No. 99-660, 100 Stat. 3755 (codified as amended at 42 U.S.C. § 300aa-10 through 34 (2012)).
        In her Rule 4(c) report, filed on July 9, 2014, Respondent stated that the Division of
Vaccine Injury Compensation (“DVIC”), Department of Health and Human Services, had
reviewed the facts of this case and concluded that “B.O.’s alleged injury is consistent with ITP as
defined in the Vaccine Injury Table, 42 C.F.R. § 100.3(b)(2).” Accordingly, “Petitioners are entitled
to a presumption of causation, as B.O.’s ITP manifested between seven and thirty days after his MMR
vaccination.” The report indicated that Respondent therefore determined that “she will not further
defend entitlement in this case.” Moreover, “DVIC did not identify any other causes for B.O.’s ITP,
and based upon the medical records outlined above, [P]etitioners met the statutory requirement to show
that B.O. suffered the requisite six months of residuals from his ITP. See 42 U.S.C. § 300aa-
13(a)(1)(B); 42 U.S.C. § 300aa-11(c)(D)(I).”

       In view of Respondent’s concession, and based on my own review of the record, I issued
a ruling on July 10, 2014, finding that Petitioners had established that they were entitled to
compensation for B.O.’s injury.

       On September 9, 2015, Respondent filed a proffer proposing an award of compensation. I
have reviewed the file, and based upon that review I conclude that the Respondent’s proffer (as
attached hereto) is reasonable. I therefore adopt it as my decision in awarding damages on the
terms set forth therein.

       The proffer awards:

           A lump sum payment of $147,889.83, representing compensation for life care
            expenses for Year One ($10,889.83) and pain and suffering ($137,000.00), in the form
            of a check payable to Petitioners as guardian(s)/conservator(s) of B.O.’s estate, for the
            benefit of B.O.;

           A lump sum payment of $1,414.06 representing compensation for past unreimbursable
            expenses, in the form of a check payable to Petitioners Crystal La Veck and Mark
            Osterhoudt;

           A lump sum payment of $12,392.95, representing compensation for satisfaction of the
            Otsego County Department of Social Services Medicaid lien, payable jointly to
            Petitioners and

                       NYS Department of Health
                       CIN: EK 25886J
                       NYS DOH P.O. Box 415874
                       Boston, MA 02241; and

                                                  2
              An amount sufficient to purchase the annuity contract, subject to the conditions
               described in the attached proffer, that will provide payments for life case items
               contained in the parties’ joint life care plan, paid to the insurance company from which
               the annuity will be purchased.

These amounts represents compensation for all elements of compensation under 42 U.S.C. §
300aa-15(a) to which Petitioners are entitled. Proffer at 1.

        I approve a Vaccine Program award in the requested amounts set forth above to be made
to Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk
of the court is directed to enter judgment herewith.3


         IT IS SO ORDERED.

                                                                       /s/ Brian H. Corcoran
                                                                          Brian H. Corcoran
                                                                          Special Master




3
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or separately)
a notice renouncing their right to seek review.

                                                           3
                   IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                             OFFICE OF SPECIAL MASTERS

                                                            )
CRYSTAL LA VECK and MARK                                    )
OSTERHOUDT, Parents of B.O., a minor,                       )
                                                            )
                  Petitioners,                              )      No. 14-0340V
                                                            )      Special Master Corcoran
v.                                                          )      ECF
                                                            )
SECRETARY OF HEALTH AND HUMAN                               )
SERVICES,                                                   )
                                                            )
                  Respondent.                               )
                                                            )

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.       Items of Compensation

         A.       Life Care Items

         The respondent engaged life care planner, M. Virginia NeSmith Walton, RN, MSN, FNP,

CNCLP, and petitioners engaged Maureen Clancy, RN, BSN, CNLCP, to provide an estimation

of B.O.’s future vaccine-injury related needs. For the purposes of this proffer, the term “vaccine

related” is as described in respondent’s Rule 4(c) Report filed on July 9, 2014. All items of

compensation identified in the joint life care plan, as amended, filed on January 21, 2015 as

Petitioner’s Exhibit 13 (Dkt. 25), are supported by the evidence, and are illustrated by the chart

entitled Appendix A: Items of Compensation for B.O., attached hereto as Tab A. 1 Respondent

proffers that B.O. should be awarded all items of compensation set forth in the joint life care plan

and illustrated by the chart attached at Tab A. Petitioners agree.



     1
      The chart at Tab A illustrates the annual benefits provided by the joint life care plan. The annual benefit years
run from the date of judgment up to the first anniversary of the date of judgment, and every year thereafter up to the
anniversary of the date of judgment.
                                                         -1-
       B.      Lost Future Earnings

       The parties agree that based upon the evidence of record, B.O. more likely than not will

be gainfully employed in the future. Therefore, respondent proffers that B.O. should not be

awarded lost future earnings as provided under the Vaccine Act, 42 U.S.C. § 300aa-15(a)(3)(B).

Petitioners agree.

       C.      Pain and Suffering

       Respondent proffers that B.O. should be awarded $137,000.00 in actual and projected

pain and suffering. This amount reflects that the award for projected pain and suffering has been

reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioners agree.

       D.      Past Unreimbursable Expenses

       Evidence supplied by petitioners documents their expenditure of past unreimbursable

expenses related to B.O.’s vaccine-related injury. Respondent proffers that petitioners should be

awarded past unreimbursable expenses in the amount of $1,414.06. Petitioners agree.

       E.      Medicaid Lien

       Respondent proffers that B.O. should be awarded funds to satisfy the Otsego County

Department of Social Services, New York, lien in the amount of $12,392.95, which represents

full satisfaction of any right of subrogation, assignment, claim, lien, or cause of action the

Otsego County Department of Social Services may have against any individual as a result of any

Medicaid payments the Otsego County Department of Social Services has made to or on behalf

of B.O. from the date of his eligibility for benefits through the date of judgment in this case as a

result of his vaccine-related injury suffered on or about June 14, 2011, under Title XIX of the

Social Security Act.



                                                 -2-
II.         Form of the Award

            The parties recommend that the compensation provided to B.O. should be made through

a combination of lump sum payments and future annuity payments as described below, and

request that the special master’s decision and the Court’s judgment award the following 2:

            A. A lump sum payment of $147,889.83, representing compensation for life care

expenses for Year One ($10,889.83 ) and pain and suffering ($137,000.00), in the form of a

check payable to petitioners as guardian(s)/conservator(s) of B.O., for the benefit of B.O. No

payments shall be made until petitioners provide respondent with documentation establishing

that they have been appointed as the guardian(s)/conservator(s) of B.O.’s estate. If petitioners

are not authorized by a court of competent jurisdiction to serve as guardian(s)/conservator(s) of

the estate of B.O., any such payment shall be made to the party or parties appointed by a court of

competent jurisdiction to serve as guardian(s)/conservator(s) of the estate of B.O. upon

submission of written documentation of such appointment to the Secretary.

            B. A lump sum payment of $1,414.06 representing compensation for past

unreimbursable expenses, in the form of a check payable to petitioners, Crystal La Veck and

Mark Osterhoudt.

            C. A lump sum payment of $12,392.95, representing compensation for satisfaction of the

Otsego County Department of Social Services Medicaid lien, payable jointly to petitioners and

                                         NYS Department of Health
                                             CIN: EK 25886J
                                         NYS DOH P.O. Box 415874
                                            Boston, MA 02241

          Petitioners agree to endorse this payment to the New York State Department of Health.

      2
     Should B.O. die prior to the entry of judgment, the parties reserve the right to move the Court for appropriate
relief. In particular, respondent would oppose any award for future medical expenses and future pain and suffering.

                                                        -3-
         D. An amount sufficient to purchase the annuity contract, 3 subject to the conditions

described below, that will provide payments for the life care items contained in the joint life care

plan, as illustrated by the chart at Tab A attached hereto, paid to the life insurance company 4

from which the annuity will be purchased. 5 Compensation for Year Two (beginning on the first

anniversary of the date of judgment) and all subsequent years shall be provided through

respondent’s purchase of an annuity, which annuity shall make payments directly to petitioners

as guardian(s)/conservator(s) of the estate of B.O., only so long as B.O. is alive at the time a

particular payment is due. At the Secretary’s sole discretion, the periodic payments may be

provided to petitioners in monthly, quarterly, annual or other installments. The “annual

amounts” set forth in the chart at Tab A describe only the total yearly sum to be paid to

petitioners and do not require that the payment be made in one annual installment.




   3
     In respondent’s discretion, respondent may purchase one or more annuity contracts from one or more life
insurance companies.
   4
     The Life Insurance Company must have a minimum of $250,000,000 capital and surplus, exclusive of any
mandatory security valuation reserve. The Life Insurance Company must have one of the following ratings from
two of the following rating organizations:

                  a. A.M. Best Company: A++, A+, A+g, A+p, A+r, or A+s;

                  b. Moody’s Investor Service Claims Paying Rating: Aa3, Aa2, Aa1, or Aaa;

                  c. Standard and Poor’s Corporation Insurer Claims-Paying Ability Rating: AA-, AA, AA+, or
                  AAA;

                  d. Fitch Credit Rating Company, Insurance Company Claims Paying Ability Rating: AA-, AA,
                  AA+, or AAA.
   5
     Petitioners authorize the disclosure of certain documents filed by the petitioners in this case consistent with the
Privacy Act and the routine uses described in the National Vaccine Injury Compensation Program System of
Records, No. 09-15-0056.


                                                          -4-
1.     Growth Rate

       Respondent proffers that a four percent (4%) growth rate should be applied to all non-

medical life care items, and a five percent (5%) growth rate should be applied to all medical life

care items. Thus, the benefits illustrated in the chart at Tab A that are to be paid through annuity

payments should grow as follows: four percent (4%) compounded annually from the date of

judgment for non-medical items, and five percent (5%) compounded annually from the date of

judgment for medical items. Petitioners agree.

               2.      Life-Contingent Annuity

         Petitioners will continue to receive the annuity payments from the Life Insurance

Company only so long as B.O. is alive at the time that a particular payment is due. Written

notice shall be provided to the Secretary of Health and Human Services and the Life Insurance

Company within twenty (20) days of B.O.’s death.

               3.      Guardianship

       No payments shall be made until petitioners provide respondent with documentation

establishing that they have been appointed as the guardian(s)/conservator(s) of B.O.’s estate. If

petitioners are not authorized by a court of competent jurisdiction to serve as

guardian(s)/conservator(s) of the estate of B.O., any such payment shall be made to the party or

parties appointed by a court of competent jurisdiction to serve as guardian(s)/conservator(s) of

the estate of B.O. upon submission of written documentation of such appointment to the

Secretary.




                                                 -5-
III.   Summary of Recommended Payments Following Judgment

       A.    Lump sum paid to petitioners as court-appointed
             guardian(s)/conservator(s) of B.O.’s estate:                      $   147,889.83

       B.    Paid to petitioners, Crystal La Veck and Mark Osterhoudt:         $     1,414.06

       C.    Medicaid Lien:                                                    $    12,392.95

       D.    An amount sufficient to purchase the annuity contract described
             above in section II.D.

                                          Respectfully submitted,

                                          BENJAMIN C. MIZER
                                          Principal Deputy Assistant Attorney General

                                          RUPA BHATTACHARYYA
                                          Director
                                          Torts Branch, Civil Division

                                          VINCENT J. MATANOSKI
                                          Deputy Director
                                          Torts Branch, Civil Division

                                          MICHAEL P. MILMOE
                                          Senior Trial Counsel
                                          Torts Branch, Civil Division

                                          s/ Sarah C. Duncan
                                          Sarah C. Duncan
                                          Trial Attorney
                                          Torts Branch, Civil Division
                                          U.S. Department of Justice
                                          P.O. Box 146
                                          Benjamin Franklin Station
                                          Washington, D.C. 20044-0146
                                          Tel: (202) 514-9729
Dated: September 9, 2015                  Fax: (202) 616-4310




                                            -6-
                                                           Appendix A: Items of Compensation for B.O.

                                                                                                                                        Page 1 of 6

                                   Lump Sum
    ITEMS OF                      Compensation Compensation Compensation Compensation Compensation Compensation Compensation Compensation Compensation
  COMPENSATION           G.R. * M    Year 1      Year 2       Year 3       Year 4       Year 5       Year 6       Year 7       Year 8       Year 9
                                      2015        2016         2017         2018         2019         2020         2021         2022         2023
BCBS Premium             5%     M     3,513.00    3,513.00     3,513.00     3,513.00     3,513.00     3,513.00     3,513.00     3,513.00     3,513.00
BCBS Excellus Prem.      5%     M
BCBS Excellus Ded.       5%
Medicare Part B Prem.    5%     M
Medicare Part B Ded.     5%
PCP                      5% *            15.00       15.00        15.00        15.00        15.00        15.00        15.00        15.00        15.00
Hematologist             5% *            70.00       70.00        70.00        70.00        70.00        70.00        70.00        70.00        70.00
Dentist                  5% *
ER                       5% *                                    100.00
CBC                      5% *           315.00      315.00       315.00       315.00       315.00       315.00       315.00       315.00       315.00
CAT Scan/ MRI            5% *                                     35.00
Counseling               4% *            90.00                    90.00                     90.00                     90.00                     90.00
ITP Conference           4%           1,359.00    1,359.00     1,359.00     1,359.00     1,359.00     1,359.00     1,359.00     1,359.00
Rubber Bath Mat          4%              14.99       14.99        14.99        14.99        14.99        14.99        14.99        14.99        14.99
Portable Grab Bars       4%             209.85
Faucet Cover             4%              12.99       12.99        12.99        12.99        12.99        12.99
Helmet                   4%             145.00      145.00       145.00       145.00       145.00       145.00       145.00       145.00
Supplies                 4%              13.13       13.13        13.13        13.13        13.13        13.13        13.13        13.13        13.13
Medical Alert Bracelet   4%              49.95       49.95        49.95        49.95        49.95        49.95        49.95        49.95        49.95
Cold Compress            4%              10.33       10.33        10.33        10.33        10.33        10.33        10.33        10.33        10.33
YMCA                     4%     M       180.00      180.00       180.00       180.00       180.00       180.00       180.00       180.00       180.00
Home Care Aide           4%     M     3,840.00    3,840.00     3,840.00     3,840.00     3,840.00     3,840.00
Handyman                 4%
Mileage: PCP             4%               6.80        6.80         6.80         6.80         6.80         6.80         6.80         6.80         6.80
Mileage: Hematologist    4%              64.73       64.73        64.73        64.73        64.73        64.73        64.73        64.73        64.73
Mileage: CBC             4%              54.43       54.43        54.43        54.43        54.43        54.43        54.43        54.43        54.43
Mileage: MRI             4%                                        6.80
Mileage: Counselor       4%              22.88                    22.88                     22.88                     22.88                     22.88
Mileage: YMCA            4%     M       902.75      902.75       902.75       902.75       902.75       902.75       902.75       902.75       902.75
Mileage: Camp            4%                                       34.50        34.50        34.50        34.50        34.50        34.50        34.50
Pain and Suffering                  137,000.00
                                                              Appendix A: Items of Compensation for B.O.

                                                                                                                                                                Page 2 of 6

                                Lump Sum
    ITEMS OF                   Compensation Compensation Compensation Compensation Compensation Compensation Compensation Compensation Compensation
  COMPENSATION        G.R. * M    Year 1      Year 2       Year 3       Year 4       Year 5       Year 6       Year 7       Year 8       Year 9
                                   2015        2016         2017         2018         2019         2020         2021         2022         2023
Past Unreimbursable
Expenses                              1,414.06
Medicaid Lien                        12,392.95
Annual Totals                       161,696.84       10,567.10       10,856.28       10,601.60       10,714.48       10,601.60        6,861.49        6,748.61          5,357.49
                                 Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                 Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                 As soon as practicable after entry of judgment, respondent shall make the following payment to the court-appointed
                                 guardian(s)/conservators(s) of the estate of B.O. for the benefit of B.O., for pain and suffering ($137,000.00),
                                 and Yr 1 life care expenses ($10,889.83): $147,889.83.
                                 As soon as practicable after entry of judgment, respondent shall make the following payment to petitioners,
                                 Crystal La Veck and Mark Osterhoudt, for past un-reimbursable expenses: $1,414.06.
                                 As soon as practicable after entry of judgment, respondent shall make the following payment jointly to
                                 petitioners and the Ostego County Department of Social Services, as reimbursement of the county's Medicaid lien: $12,392.95.
                                 Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                 Annual amounts shall increase at the rates indicated in column "G.R." above, compounded annually from the date of judgment.
                                 Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                 Items denoted with an "M" payable in 12 monthly installments at the discretion of respondent.
                                                             Appendix A: Items of Compensation for B.O.

                                                                                                                                          Page 3 of 6


    ITEMS OF                        Compensation Compensation Compensation Compensation Compensation Compensation Compensation Compensation Compensation
  COMPENSATION           G.R. * M     Year 10      Year 11      Year 12      Year 13      Year 14      Year 15      Year 16      Year 17     Years 18-21
                                       2024         2025         2026         2027         2028         2029         2030         2031       2032-2035
BCBS Premium             5%       M    3,513.00     3,513.00     3,513.00     3,513.00     3,513.00     3,513.00     3,513.00
BCBS Excellus Prem.      5%       M                                                                                               6,412.44      6,412.44
BCBS Excellus Ded.       5%                                                                                                       2,000.00      2,000.00
Medicare Part B Prem.    5%       M
Medicare Part B Ded.     5%
PCP                      5%   *             15.00        15.00        15.00          15.00         15.00    15.00        15.00        35.00          35.00
Hematologist             5%   *             70.00        70.00        70.00          70.00         70.00    70.00        70.00       100.00         100.00
Dentist                  5%   *                                                                                                      274.00         274.00
ER                       5%   *            100.00                                                                                    150.00
CBC                      5%   *            315.00       315.00       315.00        315.00        315.00    315.00       315.00       450.00         450.00
CAT Scan/ MRI            5%   *             35.00                                                                                     50.00
Counseling               4%   *                          90.00                       90.00                  90.00                    210.00
ITP Conference           4%
Rubber Bath Mat          4%                 14.99        14.99        14.99          14.99         14.99    14.99        14.99        14.99             14.99
Portable Grab Bars       4%                                                                                             209.85        13.99             13.99
Faucet Cover             4%
Helmet                   4%
Supplies                 4%                 13.13        13.13        13.13         13.13         13.13     13.13        13.13        13.13          13.13
Medical Alert Bracelet   4%                 49.95        49.95        49.95         49.95         49.95     49.95        24.98        24.98          24.98
Cold Compress            4%                 10.33        10.33        10.33         10.33         10.33     10.33        10.33        10.33          10.33
YMCA                     4%       M        180.00       180.00       180.00        180.00        180.00    180.00       180.00       180.00         180.00
Home Care Aide           4%       M
Handyman                 4%
Mileage: PCP             4%                  6.80         6.80         6.80           6.80          6.80     6.80         6.80         6.80              6.80
Mileage: Hematologist    4%                 64.73        64.73        64.73          64.73         64.73    64.73        64.73        64.73             64.73
Mileage: CBC             4%                 54.43        54.43        54.43          54.43         54.43    54.43        54.43        54.43             54.43
Mileage: MRI             4%                  6.80                                                                                      6.80
Mileage: Counselor       4%                              22.88                      22.88                   22.88                     22.88
Mileage: YMCA            4%       M        902.75       902.75       902.75        902.75        902.75    902.75       902.75       902.75         902.75
Mileage: Camp            4%                 34.50        34.50        34.50         34.50
Pain and Suffering
                                                              Appendix A: Items of Compensation for B.O.

                                                                                                                                                                Page 4 of 6


    ITEMS OF                     Compensation Compensation Compensation Compensation Compensation Compensation Compensation Compensation Compensation
  COMPENSATION        G.R. * M     Year 10      Year 11      Year 12      Year 13      Year 14      Year 15      Year 16      Year 17     Years 18-21
                                    2024         2025         2026         2027         2028         2029         2030         2031       2032-2035
Past Unreimbursable
Expenses
Medicaid Lien
Annual Totals                         5,386.41        5,357.49        5,244.61        5,357.49        5,210.11        5,322.99        5,394.99       10,997.25         10,557.57
                                 Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                 Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                 As soon as practicable after entry of judgment, respondent shall make the following payment to the court-appointed
                                 guardian(s)/conservators(s) of the estate of B.O. for the benefit of B.O., for pain and suffering ($137,000.00),
                                 and Yr 1 life care expenses ($10,889.83): $147,889.83.
                                 As soon as practicable after entry of judgment, respondent shall make the following payment to petitioners,
                                 Crystal La Veck and Mark Osterhoudt, for past un-reimbursable expenses: $1,414.06.
                                 As soon as practicable after entry of judgment, respondent shall make the following payment jointly to
                                 petitioners and the Ostego County Department of Social Services, as reimbursement of the county's Medicaid lien: $12,392.95.
                                 Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                 Annual amounts shall increase at the rates indicated in column "G.R." above, compounded annually from the date of judgment.
                                 Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                 Items denoted with an "M" payable in 12 monthly installments at the discretion of respondent.
                                                             Appendix A: Items of Compensation for B.O.

                                                                                                                                    Page 5 of 6


    ITEMS OF                          Compensation Compensation Compensation Compensation Compensation Compensation Compensation
  COMPENSATION           G.R. * M       Year 22     Years 23-25  Years 26-42  Years 43-57  Years 58-60  Years 61-66 Years 67-Life
                                         2036       2037-2039    2040-2056    2057-2071    2072-2074    2075-2080    2081-Life
BCBS Premium             5%       M
BCBS Excellus Prem.      5%       M
BCBS Excellus Ded.       5%
Medicare Part B Prem.    5%       M                                                                         1,258.80     1,258.80
Medicare Part B Ded.     5%                                                                                   147.00       147.00
PCP                      5%   *             35.00        35.00         35.00         35.00         35.00       35.00        35.00
Hematologist             5%   *            100.00       100.00        100.00        100.00        100.00       80.00        80.00
Dentist                  5%   *
ER                       5%   *
CBC                      5%   *            450.00       450.00        450.00        450.00        450.00
CAT Scan/ MRI            5%   *
Counseling               4%   *            210.00        42.00         42.00
ITP Conference           4%
Rubber Bath Mat          4%                 14.99        14.99         14.99         14.99         14.99      14.99         14.99
Portable Grab Bars       4%                 13.99        13.99         13.99         13.99         13.99      13.99         13.99
Faucet Cover             4%
Helmet                   4%
Supplies                 4%                 13.13        13.13         13.13         13.13         13.13      13.13         13.13
Medical Alert Bracelet   4%                 24.98        24.98         24.98         24.98         24.98      24.98         24.98
Cold Compress            4%                 10.33        10.33         10.33         10.33         10.33      10.33         10.33
YMCA                     4%       M        330.00       330.00        330.00        330.00        213.00     213.00        213.00
Home Care Aide           4%       M
Handyman                 4%                                           300.00        300.00        300.00     300.00
Mileage: PCP             4%                  6.80         6.80          6.80          6.80          6.80       6.80          6.80
Mileage: Hematologist    4%                 64.73        64.73         64.73         64.73         64.73      64.73         64.73
Mileage: CBC             4%                 54.43        54.43         54.43         54.43         54.43      54.43         54.43
Mileage: MRI             4%
Mileage: Counselor       4%                 22.88         4.58          4.58
Mileage: YMCA            4%       M        902.75       902.75        902.75        902.75        902.75     902.75        902.75
Mileage: Camp            4%
Pain and Suffering
                                                              Appendix A: Items of Compensation for B.O.

                                                                                                                                                                Page 6 of 6


    ITEMS OF                     Compensation Compensation Compensation Compensation Compensation Compensation Compensation
  COMPENSATION        G.R. * M     Year 22     Years 23-25  Years 26-42  Years 43-57  Years 58-60  Years 61-66 Years 67-Life
                                    2036       2037-2039    2040-2056    2057-2071    2072-2074    2075-2080    2081-Life
Past Unreimbursable
Expenses
Medicaid Lien
Annual Totals                         2,254.01        2,067.71        2,367.71        2,321.13        2,204.13        3,139.93        2,839.93
                                 Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                 Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                 As soon as practicable after entry of judgment, respondent shall make the following payment to the court-appointed
                                 guardian(s)/conservators(s) of the estate of B.O. for the benefit of B.O., for pain and suffering ($137,000.00),
                                 and Yr 1 life care expenses ($10,889.83): $147,889.83.
                                 As soon as practicable after entry of judgment, respondent shall make the following payment to petitioners,
                                 Crystal La Veck and Mark Osterhoudt, for past un-reimbursable expenses: $1,414.06.
                                 As soon as practicable after entry of judgment, respondent shall make the following payment jointly to
                                 petitioners and the Ostego County Department of Social Services, as reimbursement of the county's Medicaid lien: $12,392.95.
                                 Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                 Annual amounts shall increase at the rates indicated in column "G.R." above, compounded annually from the date of judgment.
                                 Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                 Items denoted with an "M" payable in 12 monthly installments at the discretion of respondent.